Citation Nr: 1112113	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to October 1969, from January 1971 to January 1973, and from April 1973 to October 1986.  He died in October 2005.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2009, the Board remanded this matter to the agency of original jurisdiction (AOJ).  The matter is now back before the Board.  


FINDINGS OF FACT

1.  The Veteran died in October 2005; the cause of his death was as metastatic carcinoma of the gastroesophageal junction.  

2.  At the time of the Veteran's death, service connection had been established for right knee arthritis with possible torn meniscus, left shoulder tendonitis, residuals of right shoulder separation with tendonitis, residuals of cervical strain, bilateral hearing loss, tinnitus; diabetes mellitus type II, and diabetic peripheral neuropathy of lower extremities.  

3.  The condition that caused the Veteran's death had no onset during his active service or was related to his service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Of record is a certification of death documenting that the Veteran died on October [redacted], 2005 and listing the immediate cause of death as metastatic carcinoma of gastroesophageal junction of weeks duration between onset and death.  There are no other causes of death listed on the certification of death.  The appellant seeks VA dependency and indemnity compensation benefits.  In a statement received in August 2006, she asserted that the disease which caused the Veteran's death is subject to the presumption of service connection based on exposure to herbicide agents during service.  

The law provides dependency and indemnity compensation for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be presumed for chronic diseases, including malignant tumors, if such is shown to have been manifested to a compensable degree within one year after a veteran was separated from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112,  1137; 38 C.F.R. §§ 3.307, 3.309.  

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e), as the following:  AL amyloidosis, chloracne or other acneiform diseases consistent with chloracne, Type 2 diabetes mellitus, ischemic heart disease, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda,  prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); 38 C.F.R. § 3.309(e) (2010) & 75 Fed. Reg. 53202 53216 (August 31, 2010).  

The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R.  § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

In evaluating statements as to the diagnosis of a condition or its etiology, the Board must determine if the statement is competent evidence, and, if it is competent evidence, must determine its credibility and the weight to be assigned to the evidence.  Competency of evidence differs from weight and credibility.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Whether lay evidence is competent in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Jandreau, the Court of Appeals for the Federal Circuit (Federal Circuit) provided guidelines as to what a type of evidence provided by a layperson is competent evidence.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In footnote 4 of Jandreau the Federal Circuit provided additional guidance as to when lay evidence is competent, giving the example that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical question such as a form of cancer.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Whether a non-expert may never provide a probative nexus opinion likewise depends on the facts of the question at issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). In Davidson, the Federal Circuit drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to explain its holding.  Id.  In short, the reasoning expressed in Jandreau is applicable to determining whether a nexus opinion offered by a layperson is competent evidence.  

So long as the Board provides an adequate reason or basis for doing so, it does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).. Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.  

Medical opinions which are merely speculative do not form a basis for service connection.  In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court of Appeals for Veterans Claims (Veterans Court) found that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship.  In Bloom v.West, 12 Vet. App. 185 (1999), the Veterans Court found unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war.  Finally, in Stegman v. Derwinski, 3 Vet. App. 228 (1992), the Veterans Court held that evidence favorable to the veteran's claim that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection.  

During the Veteran's lifetime, service connection had been established for the following disabilities:  right knee arthritis with possible torn meniscus, rated 20 percent disabling; diabetes mellitus type II, rated 20 percent disabling; residuals, cervical strain, rated 10 percent disabling; bilateral hearing loss, rated noncompensable; tinnitus, rated 10 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated 10 percent disabling; left shoulder tendonitis, rated noncompensable; and residuals, right shoulder separation with tendonitis, rated noncompensable.  The combined evaluation for compensation was 60 percent.  

The preponderance of the evidence of record is against a finding that the Veteran's death was caused by any of the conditions for which service connection had been established during his lifetime or any condition other than metastatic carcinoma of gastroesophageal junction.  

The evidence shows that the Veteran served in Vietnam during the Vietnam War.  It is therefore presumed that he was exposed to the herbicide agent found in Agent Orange during his active service.  The disease that caused the Veteran's death, however, is not a disease subject to the presumption of service connection based on exposure to Agent Orange.  

VA treatment records from August 2005 document that the Veteran reported gastric symptoms of two months duration.  Later that month he was assessed as suffering from adenocarcinoma - also described as metastatic gastric carcinoma with spread to surrounding structures and mediastinum.  Final pathology diagnosis from gastroesophageal junction biopsy was adenocarcinoma, well differentiated, invasive.  

In a December 2006 letter, "E.E.D.," D.O. the Veteran's VA physician, stated that the Veteran's symptoms began in approximately June 2005.  She provided details of his diagnosis and treatment but without any statement of etiology.

In a December 2006 letter, "R.L.C.," M.D. who had treated the Veteran for his cancer, stated that it was his medical determination that the Veteran's diabetes mellitus did not cause his death. He explained that the Veteran died of advanced metastatic carcinoma of the gastrointestinal junction.  He also stated that "I am not an expert in the etiology of this cancer, but if he were exposed to Agent Orange in Vietnam, there is a possibility that this chemical could have contributed to the cause of [the Veteran's] malignancy."  

In a May 2007 letter, Dr. E.E.D. stated the following:  

I have reviewed the good letter from Dr. [R.L.C.] written 12/12/06.  I agree with him completely that there is a strong possibility that exposure to Agent Orange in Vietnam could have contributed to the cause of this unusual, premature, and aggressive cancer that took your husband's life at the early age of 59 years.  

We know that he had diabetes which is officially linked to Agent Orange.  

We know that he was exposed to the element for solid year in a swift boat along the shores of Vietnam.  You have documented that exposure very well.  

It is my opinion that this case deserves a thorough review.  

In May 2009 the Board requested a medical opinion with regard to the issue of whether the Veteran's death was caused by exposure to Agent Orange during service, or was caused by any condition for which service connection had been established, particularly diabetes mellitus.  There are two letters authored by physicians in response to this request.  

In a June 2009 letter, a VA board certified endocrinologist addressed the question regarding diabetes mellitus and diabetic retinopathy.  He stated that he had reviewed the medical records, remarked that the Veteran had type 2 diabetes treated for the majority of the time with metformin alone, and relying on his credentials as a board certified endocrinologist, stated "I find no evidence in the records that diabetes mellitus or diabetic neuropathy contributed to the veteran's death."  

In another June 2009, letter a VA physician, who is also an associate professor of medicine, provided the following opinion:  

Adenocarcinoma of the lower esophagus is a unique subtype of esophageal cancers, reported over the past couple decades or so to have increased in incidence.  The etiologic factors responsible for this epidemiologic change remain elusive though there seems to be a suggestion of possible relationship to the increase in chronic gastric acid reflux.  This may relate to increasing obesity and the availability of potent medications allowing such conditions to persist without a definitive therapy.  The contribution of Agent Orange or other herbicides to this cancer is only speculative in my judgment.  This opinion is based on the following:

In reviewing current, updated electronic medical databases (DynaMed) an extensive list of possible or probable contributors to this cancer were listed but Agent Orange was not listed even amount the remotely possible factors.  

In searching the medical literature for a citation related to 'esophageal neoplasms' and 'Agent Orange/Herbicides', I was unable to identify one publication even when the search is set to start from 1950 to the current time.  

I conclude, based on the above, that if such connection were to exist, it is almost certainly not currently recognizable and the available evidence does NOT support a statement that (it is at least as likely as not, a 50% or greater possibility, that Agent Orange exposure in this veteran resulted in him developing gastroesophageal cancer).  

Of record is an article from the Agent Orange Widows Awareness Coalition, date stamped as received in August 2006.  This letter refers to different types of cancers and the relationship of such to exposure to Agent Orange.  The letter does not list the type of cancer that caused the Veteran's death.  This letter is not probative of a finding that Agent Orange exposure caused the cancer that resulted in the Veteran's death.  

Also submitted by the appellant is a Medical New Summary from January 2005.  This summary reports that a study published in the Journal of the American Medical Association (JAMA) found that people with diabetes faced an increased risk of death from cancer.  With the strongest links in men associated with pancreatic cancer followed by esophageal, liver, rectal and colon cancer.  The summary states that the study involved nearly 1.3 people over 10 years.  

The Board has considered the evidence just listed and finds that the preponderance of this evidence is against a grant of service connection for the cause of the Veteran's death.  The letter from Dr. R.L.C. is entirely speculative.  He merely states that there is a possibility that the Veteran's cancer was related to exposure to Agent Orange.  Due to the entirely speculative nature of his opinion, the Board assigns very little probative weight to Dr. R.L.C.'s opinion.  Simply stated, no one would suggest that it is "impossible" the Veteran's death is the result of Agent Orange, therefore, saying that is "possible" says very little as the standard is not "impossibility" (0% percent) or "possibility" (something other than impossible: 1% chance or greater), but whether it is at least as likely as not (50% or greater).  

Dr. E.E.D.'s letter is mostly speculative to the extent that she agrees with Dr. R.L.C.  As to her statement that the Veteran is service connected for diabetes mellitus based on his exposure to Agent Orange during service and that this is relevant to whether service connection is warranted for his cancer, this argument fails for two reasons.  First, to the extent that she disagrees with the diseases that should be presumptively service connected based on Agent Orange exposure, that disagreement itself does not alter what diseases are subject to the presumption.  More importantly, her statement is illogical.  According to her reasoning, it would follow that for an individual for whom a finding of exposure to Agent Orange has resulted in service connection for diabetes mellitus, all diseases suffered by that individual should be service connected (or, alternatively, her reasoning reduces to an unsupported assertion that if Agent Orange causes diabetes mellitus, then it must also cause cancer of the gastroesophageal junction).  This reasoning lessens the value of her conclusion and her opinion is therefore afforded little weight.  

The articles submitted in 2006 are not probative of a finding that exposure to Agent Orange or diabetes mellitus caused the Veteran's death or caused the disease that caused the Veteran's death.  The article submitted with regard to Agent Orange related diseases does not refer to gastroesophageal cancer.  The article related a higher incidence of cancer among diabetics is too general in nature to be probative of whether or not the Veteran had gastroesophageal cancer because he had diabetes.  

The June opinions, which are unfavorable to the claim, are afforded significant weight.  As to the opinion addressing exposure to Agent Orange and gastroesophageal cancer, the physician provided a definite, non-speculative conclusion.  Moreover, the physician demonstrated that the medical literature did not support even the possibility of causation of gastroesophageal cancer by exposure to Agent Orange.  

As to the other opinion, that opinion must be viewed with regard to the question addressed and the credentials of the physician offering the opinion.  The physician indicated that he is a board certified endocrinologist, a special medical specialty  concerned with the diagnosis and treatment of disorders of the endocrine system.  See Dorland's Illustrated Medical Dictionary 613 (30th. ed. 2003).  As the endocrinologist was opining on the etiology of a disease that falls within his medical specialty, and is an associate professor, the Board concludes that he would be particularly knowledgeable with regard to whether diabetes causes gastroesophageal cancer.  He stated that he reviewed the Veteran's records and found no evidence that diabetes mellitus or diabetic neuropathy caused the Veteran's death.  He explained, just as Dr. R.L.C. had, that the cause of the Veteran's death was metastatic carcinoma of the gastroesophageal junction.  The opinion has built into it a rationale.  Although the endocrinologist did not provide the same kind of explanation that the other VA physician provided, the Board does not find that his reduces the probative value of his opinion or renders the opinion inadequate.  Under, the facts of this case, any further explanation would be nothing more than a tautological exercise.  

The appellant has expressed her belief that the Veteran's gastroesophageal cancer was caused by exposure to Agent Orange during service and she has also contended that he was exposed to asbestos and poisons during service.  There is no evidence that the Veteran was exposed to asbestos during service and the appellant has stated no basis for her contention that he was exposed to asbestos or other poisons during service.  This statement only indicates the Veteran herself is unclear as to why the Veteran's death should be related to service.  As there is no basis for a finding of such exposures, the Board finds no basis for a determination that his gastroesophageal cancer is related to service based on these totally unsupported assertions and they are entitled to very low probative value.   

With regard to the appellant's opinion that exposure to Agent Orange caused his gastroesophageal cancer, she has not demonstrated that she has knowledge other than a layperson as to the cause of gastroesophageal cancer.  While she has referred to articles that refer to other types of cancer, she has not explained how a relationship between Agent Orange and other types of cancer is probative of a finding that Agent Orange caused the Veteran's gastroesophageal cancer.  As it is well known that there has been extensive research by medical professionals into the area of exposure to Agent Orange and disease, and such a relationship is not amenable to observation of the five senses alone, the Board concludes that the determination of any such relationship is a complex question that to which lay opinion evidence is not competent.  Hence, the appellant's statements as to etiology in this case are not competent evidence.  

Finally, service treatment records make no mention of any type of cancer or symptoms of cancer and, as already explained, the post service treatment records the letter from Dr. E.E.D, and the certification of death, provide evidence that the Veteran's carcinoma of the gastroesophageal junction did not have onset until many years after service.  This is evidence against a grant of service connection for the cause of the Veteran's death on a direct basis, including application of the presumption for chronic diseases.  

In summary, the preponderance of the evidence is against a grant of service connection for the cause of the Veteran's death and the appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream element of an effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in January 2006 and February 2010 that a fully addressed all required notice elements.  Although the later letter was sent after the initial adjudication by the RO, the appellant then had a meaningful opportunity to participate in the processing of her claim and the AOJ readjudicated her claim by issuance of a supplemental statement of the case in December 2010.  Hence, the timing error did not result in prejudice to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Of record are VA treatment records, service personnel records, service treatment records, and records of treatment from private providers.  The RO has assisted the appellant in obtaining all treatment records for which she requested assistance.  VA obtained adequate medical opinions in June 2009.  

In September 2009, the Board remanded the matter to the AOJ to review all evidence of record which had been added to the record since April 2007 and conduct any additional development if such was indicated.  The AOJ readjudicated the appeal in December 2010 and there is no indication that any additional development was needed.  There has therefore been compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


